Case 4:20-cv-00935 Document 11 Filed on 06/05/20 in TXSD Page 1 of 3
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                June 05, 2020
                                                                             David J. Bradley, Clerk

                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

         CARLOS AMILCAR                 §   CIVIL ACTION NO.
         UZCATEGUI,                     §   4:20-cv-00935
                  Plaintiff,            §
                                        §
                vs.                     §   JUDGE CHARLES ESKRIDGE
                                        §
         TRI-COUNTY GIN OF              §
         NORTH MISSISSIPPI              §
         LLC, et al,
                     Defendants.

               SCHEDULING AND DOCKET CONTROL ORDER
 The following schedule will control disposition of this case:

  1.    07/10/2020       MOTIONS TO ADD NEW PARTIES
                         The party causing the addition of a new party must
                         provide copies of this Order and all previously entered
                         Orders to the new party.
  2.    08/07/2020       MOTIONS FOR LEAVE TO AMEND PLEADINGS
                         Any party seeking leave to amend pleadings after this
                         date must show good cause.
  3a.   02/05/2021       EXPERTS (other than attorney’s fees)
                         The party with the burden of proof on an issue must
                         designate expert witnesses in writing and provide the
                         required report under Fed. R. Civ. P. 26(a)(2).
  3b.   03/05/2021       The opposing party must designate expert witnesses in
                         writing and provide the required report under Fed. R.
                         Civ. P. 26(a)(2).




                                        1
Case 4:20-cv-00935 Document 11 Filed on 06/05/20 in TXSD Page 2 of 3




  4.   04/16/2021   COMPLETION OF DISCOVERY
                    Discovery requests are not timely if the deadline for
                    response under the Federal Rules of Civil Procedure
                    falls after this date. Parties may by agreement continue
                    discovery beyond the deadline.
  5.   05/14/2021   DISPOSITIVE AND NONDISPOSITIVE MOTIONS
                    DEADLINE (except for motions in limine )
                    No party may file any motion after this date except for
                    good cause shown.
  6.   06/25/2021   MEDIATION OR SETTLEMENT CONFERENCE
                    BEFORE THE MAGISTRATE JUDGE
                    The parties must complete mediation or other form of
                    dispute resolution.
  7.   07/23/2021   DEADLINE FOR JOINT PRETRIAL ORDER AND
                    MOTIONS IN LIMINE
                    The Joint Pretrial Order must contain the pretrial
                    disclosures required by Fed. R. Civ. P. 26(a)(3).
                    Plaintiff is responsible for timely filing the complete
                    Joint Pretrial Order. Failure to file a Joint Pretrial
                    Order timely may lead to dismissal or other sanction in
                    accordance with applicable rules.
  8.   09/27/2021   DOCKET CALL
                    Docket call will occur at 9:30 a.m. in Courtroom 8B,
                    United States Courthouse, 515 Rusk, Houston, Texas.
                    The Court will not consider documents filed within
                    seven days of docket call. The Court may rule on
                    pending motions at docket call and will set the case for
                    trial as close to docket call as practicable.




                                   2
Case 4:20-cv-00935 Document 11 Filed on 06/05/20 in TXSD Page 3 of 3




  9.    Additional orders or limitations relating to disclosures, discovery,
        or pretrial motions:




  10.   Other matters:




     Any party wishing to make a discovery or scheduling motion must arrange
 for a premotion conference with the Court before the submission of motion
 papers. This includes any motion to compel, to quash, for protection, or
 extension. Follow Section 15 of the Court’s procedures.
      The parties agree to submit attorney’s fees issues to the Court by affidavit
 after resolution of liability and damages.

        Signed on June 5, 2020, at Houston, Texas.



                                        Hon. Charles Eskridge
                                        United States District Judge




                                        3
